 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     MARCOS MUNOZ,                       ) NO. CV 18-7260-CJC (KS)
11                                       )
                     Petitioner,
12                                       )
             v.                          ) ORDER: DISMISSING PETITION
13                                       ) WITHOUT PREJUDICE
14   WARDEN,                             )
                                         )
15                   Respondent.         )
16   ___________________________________ )
17
18                                             INTRODUCTION

19
             On August 17, 2018, Marcos Munoz (“Petitioner”), a state prisoner proceeding pro se,
20
     filed a Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C.
21
     § 2254 (the “Petition”). (Dkt. No. 1.) Petitioner states that he is serving a prison sentence of
22
     80 years to life for murder. (Petition at 2); see also People v. Munoz, No. B275732, 2018 Cal.
23
     App. Unpub. LEXIS 2394, at *9 (Apr. 10, 2018). Petitioner states that he appealed his
24
     conviction on hearsay grounds but did not seek collateral relief in the state courts. (Petition at
25
     2-3.)
26
27
28

                                                    1
 1         The Petition presents a single ground for federal habeas relief concerning Petitioner’s
 2   receipt of mental health services. Specifically, Petitioner states: “Los Angeles County Jail
 3   denied me mental health services for the purpose of trial. I been on patient of the state since
 4   2008.” (Petition at 5) (errors in original).
 5
 6         In an August 21, 2018 Order, the Court observed that it was unclear from the Petition
 7   whether the Court had jurisdiction to consider Petitioner’s claim on federal habeas review,
 8   and, if so, whether Petitioner had exhausted his claim in the state courts so that habeas relief
 9   could be granted. (See Dkt. No. 4.) Accordingly, the Court ordered Petitioner to file, no later
10   than September 20, 2018, a response clarifying the nature of his claim and either seeking a
11   stay or establishing that he had exhausted his claim in state court. (Id.) On October 9, 2018,
12   after Petitioner missed the September 20, 2018 deadline for filing a response, the Court again
13   ordered Petitioner to show cause why the action should not be dismissed and ordered Petitioner
14   to explain in any response how his claim for relief attacks the constitutionality of his conviction
15   or sentence. (Dkt. No. 8.) On October 24, 2018, Petitioner filed his response to the Order to
16   Show Cause, in which he states:
17
18         The Assistant District Attorney accused me of malingering – a jury believed it!
19         So now I am accusing the assistant district attorney of conspiring with Los
20         Angeles County Jail mental health serci servicises servicise services [sic] to deny
21         me treatment thus accuse me of malingering – I have been a patient of the state
22         since August two thousand eight, the exhaustion process is complete – I am
23         attacking the constitutionality of my conviction.
24
25         (Dkt. No. 9) (errors in original).
26   \\
27   \\
28   \\

                                                     2
 1                               APPLICABLE LEGAL STANDARDS
 2
 3          Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts,
 4   28 U.S.C. foll. § 2254 (“Habeas Rules”), requires a district court to dismiss a petition without
 5   ordering a responsive pleading where “it plainly appears from the petition and any attached
 6   exhibits that the petitioner is not entitled to relief.” Thus, Rule 4 reflects Congress’s intent for
 7   the district courts to take an active role in summarily disposing of facially defective habeas
 8   petitions. Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). However, a district court’s
 9   use of this summary dismissal power is not without limits. Id. at 1128. To the contrary, a
10   habeas court must give a petitioner notice of the defect and the consequences for failing to
11   correct it as well as an opportunity to respond to the argument for dismissal. Id.
12
13         Rule 8 of the Federal Rules of Civil Procedure requires a complaint in an ordinary civil
14   case to provide fair “notice of the claim such that the opposing party may defend himself or
15   herself effectively.” Starr v. Baca, 652 F.3d 1202, 1212 (9th Cir. 2011). Habeas Rule 2(c)
16   imposes a “more demanding” pleading standard. Mayle v. Felix, 545 U.S. 644, 655 (2005).
17   Specifically, Habeas Rule 2 requires, inter alia, that the Petition specify the grounds for relief
18   available to the Petitioner, state the facts supporting each ground, state the relief requested, be
19   legible, and be signed under penalty of perjury by Petitioner. The Advisory Committee’s
20   Notes state that “it is the relationship of the facts to the claim asserted that is important” under
21   Rule 2, and the Petition must “state facts that point to a real possibility of constitutional error.”
22   Advisory Committee’s Note on subd. (c) of Habeas Corpus Rule 2; Advisory Committee’s
23   Note on Habeas Corpus Rule 4.
24
25         Although the court must construe pro se pleadings liberally, Erickson v. Pardus, 551
26   U.S. 89, 94 (2007), the court may not supply essential elements of a claim that were not
27   initially pled. Byrd v. Maricopa County Sheriff’s Dep’t, 629 F.3d 1135, 1140 (9th Cir. 2011);
28   see e.g., Ivey v. Board of Regents of the University of Alaska, 673 F.2d 266, 268 (9th Cir.

                                                      3
 1   1982).   Further, allegations that are vague, conclusory, “palpably incredible,” “patently
 2   frivolous or false,” or unsupported by a statement of specific facts, are insufficient to warrant
 3   relief and are subject to summary dismissal. Hendricks v. Vasquez, 908 F.2d 490, 491 (9th
 4   Cir. 1990) (quoting Blackledge v. Allison, 431 U.S. 63, 75-76 (1977)).
 5
 6         Finally, as the Court previously instructed Petitioner, a habeas corpus petition under 28
 7   U.S.C. § 2254 is the proper vehicle for a state prisoner’s challenge to a state court conviction
 8   or matters affecting the length of state prison confinement. See Preiser v. Rodriguez, 411 U.S.
 9   475, 484 (1993); (see also Dkt. No. 8 at n.1). Thus, only those claims that necessarily spell
10   immediate or speedier release for the prisoner or necessarily imply the unlawfulness of a not
11   previously invalidated conviction or sentence are cognizable on federal habeas review. See
12   Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005). In contrast, a prisoner’s claims related solely
13   to the constitutionality of his treatment while in custody must be brought through a civil rights
14   action – not a habeas corpus petition. See Preiser, 411 U.S. at 498-99; Badea v. Cox, 931 F.2d
15   573, 574 (9th Cir. 1991).
16
17                                            DISCUSSION
18
19         In light of the foregoing, the Court directed Petitioner to file a Response to the Court’s
20   Order to Show Cause that “[e]xplains how Petitioner’s claim for relief attacks the
21   constitutionality of his conviction or sentence” and either “establishes that Petitioner presented
22   his claim for habeas relief to the California Supreme Court” or “requests a stay.” (Dkt. No.
23   8.)   The Court warned Petitioner that his failure to timely comply would result in a
24   recommendation of dismissal. (Id.) Nevertheless, Petitioner’s Response (Dkt. No. 9) does
25   not explain how his denial of mental health services at an unspecified time at the Los Angeles
26   County Jail undermines the constitutionality of his 2016 murder conviction. Even construed
27   liberally, Petitioner’s allegations are too vague to point to “a real possibility of constitutional
28   error.” See Advisory Committee’s Note on Habeas Corpus Rule 4; see also Hendricks, 908

                                                     4
 1   F.2d at 491. Further, to the extent that Petitioner suggests that the Los Angeles County Jail
 2   may have exhibited deliberate indifference to his serious mental health needs and that an
 3   Assistant District Attorney may have conspired to prevent Petitioner from receiving the mental
 4   health care while in jail, such claims, if timely, could properly be brought in a civil rights
 5   complaint but are not cognizable on federal habeas review.
 6
 7         In sum, the Petition before the Court, even as supplemented by Petitioner’s Response to
 8   the Court’s Order to Show Cause, does not give “fair notice” of the factual and legal elements
 9   of Petitioner’s claims for habeas relief. Cf. Hunt v. Kernan, No. CV98-5280WDK(AN), 2006
10   WL 5819789, at *4 (C.D. Cal. Mar. 31, 2006), report and recommendation adopted as
11   modified, No. CV98-5280AHS(AN), 2008 WL 2446064 (C.D. Cal. June 17, 2008)
12   (“Although the [Habeas] Rules adopt a flexible pleading policy, particularly for pro se
13   litigants, a pleading must still give fair notice by stating the factual and legal elements of each
14   claim.”). Further, the Court previously notified Petitioner that he needed to explain the
15   relationship between the denial of his mental health services and the constitutionality of his
16   conviction and warned him that his failure to do so could result in the dismissal of this action.
17   Petitioner failed to comply with the Court’s orders. Where, as here, the Petitioner received
18   notice of a pleading defect and its consequences and received an opportunity to correct the
19   defect but was unable to do so, dismissal is appropriate. See, e.g., e Simmons v. Kernan, No.
20   2:17-CV-2276-EFB P, 2018 WL 4852156, at *2 (E.D. Cal. Oct. 5, 2018) (dismissing habeas
21   petition that does not comply with the pleading requirements of Rule 8 of the Federal Rules
22   of Civil Procedure and Rule 2 of the Habeas Rules); Romain v. Fakoury, No. CV 11-07989
23   DDP AN, 2012 WL 3070997, at *7 (C.D. Cal. Mar. 13, 2012), report and recommendation
24   adopted, No. CV 11-07989 DDP AN, 2012 WL 3073192 (C.D. Cal. July 30, 2012) (dismissing
25   habeas petition where the petitioner was unable to amend it to state a claim despite receiving
26   opportunities to do so). Accordingly, dismissal pursuant to Habeas Rule 4 is warranted.
27
28

                                                     5
 1                                          CONCLUSION
 2
 3         For the foregoing reasons, IT IS HEREBY ORDERED that the Petition is DISMISSED
 4   without prejudice. Petitioner may determine whether he wishes to raise the claims related to
 5   his receipt of mental health services in a properly-submitted civil rights complaint.
 6
 7         IT IS SO ORDERED.
 8
 9   DATED:       November 8, 2018                      _______________________________
10                                                             CORMAC J. CARNEY
                                                        UNITED STATES DISTRICT JUDGE
11
12   Presented by:
13
     ________________________
14
         Karen L. Stevenson
15   United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   6
